15‐1852‐cr 
United States v. Larry Seabrook 
                                        
                              UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
 
                                        SUMMARY ORDER 
                                                                           
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 22nd day of September, two thousand sixteen. 
                     
PRESENT:  CHESTER J. STRAUB, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                                         Appellee, 
                                                                                                 
                               v.                                                        15‐1852‐cr 
                                                                                          
LARRY SEABROOK,                                                                           
                                         Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR APPELLEE:                                                 Niketh V. Velamoor, Paul M. Monteleoni, 
                                                              Anna M. Skotko, Assistant United States 
                                                              Attorneys, for Preet Bharara, United States 
                                                              Attorney, Southern District of New York, New 
                                                              York, New York. 
 
FOR DEFENDANT‐APPELLANT:                            Margaret M. Shalley, Margaret M. Shalley & 
                                                    Assocs., LLC, New York, New York, and 
                                                    Grainne E. OʹNeill, New York, New York. 
                        
                       Appeal from the United States District Court for the Southern District of 

New York (Castel, J.). 

                       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the order of the district court is AFFIRMED.  

                        Defendant‐appellant Larry Seabrook appeals the district courtʹs order 

entered May 26, 2015 (the ʺOrderʺ) directing him to forfeit his New York City Employee 

Retirement Pension as a substitute asset for a money judgment imposed pursuant to his 

fraud convictions.  Following a jury trial, Seabrook, a former New York City 

councilman, was convicted of three counts of conspiracy to commit fraud, three counts 

of mail fraud, and three counts of wire fraud in violation of 18 U.S.C. §§ 1341, 1343, and 

1349.  In a judgment entered January 17, 2013, Seabrook was ordered to forfeit, pursuant 

to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), $418,252.53 representing property 

constituting or derived from proceeds traceable to the commission of those offenses.1  

Thereafter, the government moved to require Seabrook to forfeit his interest in his 

pension, as a substitute asset for the city funds transferred to his co‐conspirators, Gloria 

Jones‐Grant and Tyrone Duren.  By memorandum and order entered May 26, 2015, the 

district court granted the motion.  It entered the Order the same day.  
                                                 
            1   Other aspects of Seabrookʹs conviction and sentence were the subject of earlier 
appeals before this Court.  United States v. Seabrook, 613 F. Appʹx 20 (2d Cir. 2015); United States 
v. Seabrook, 571 F. Appʹx 27 (2d Cir. 2014).  Only the forfeiture order is before us now. 
                                                     ‐ 2 ‐ 
 
              Seabrook argues that applicable forfeiture statutes do not authorize the 

district court to require the forfeiture of substitute assets and that his pension is not 

subject to forfeiture.  We assume the partiesʹ familiarity with the facts and the issues on 

appeal. 

I.     Whether Forfeiture Was Authorized 

              Seabrook first argues that the forfeiture order was improper because 21 

U.S.C. § 853(a) only permits forfeiture of property that Seabrook personally obtained, 

directly or indirectly, see 21 U.S.C. § 853(a)(1), (2), and he contends that he never 

received any of the funds that formed the basis of the forfeiture.  Seabrook arranged for 

city funds to be transferred to Jones‐Grand and Duren and thus they never passed 

through his hands. 

              The argument fails.  The forfeiture judgment was entered pursuant to 18 

U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).  Although § 981 is entitled ʺCivil 

forfeiture,ʺ it is made applicable to criminal cases by § 2461(c).  See United States v. 

Contorinis, 692 F.3d 136, 145 n.2 (2d Cir. 2012) (ʺThis roundabout statutory mechanism 

allows a court to order forfeiture in criminal securities fraud proceedings.ʺ).  In 

addition, § 2461(c) provides that the ʺproceduresʺ in 21 U.S.C. § 853 apply to ʺall stages 

of a criminal forfeiture proceeding,ʺ and thus § 853(p)ʹs substitute asset provisions 

apply as well.  28 U.S.C. § 2461(c).   

              Section 981(a)(1)(C) does not contain the language in § 853(a) relied on by 

Seabrook, i.e., the forfeiting of ʺany proceeds the person obtainedʺ or ʺany of the 
                                             ‐ 3 ‐ 
 
personʹs property.ʺ  21 U.S.C. § 853(a)(1), (2).  The language in § 981 is much broader, 

providing that ʺ[a]ny property, real or personal, which constitutes or is derived from 

proceeds traceable to a violation of [certain specified statutes]ʺ is subject to forfeiture.  

18 U.S.C. § 981(a)(1)(C).  See United States v. Bermudez, 413 F.3d 304, 306 (2d Cir. 2005) 

(per curiam) (in money laundering case under 18 U.S.C § 982, rejecting argument that 

substitute assets provision of § 853(p) applies only to property as defined by § 853(a)).   

               The funds that Seabrook directed to be transferred to the third parties fall 

under § 981ʹs broad definition of ʺproceedsʺ as ʺproperty of any kind obtained directly or 

indirectly, as the result of the commission of the offense giving rise to forfeiture, and 

any property traceable thereto.ʺ  § 981(a)(2)(A) (emphasis added).  Therefore, those 

monies may be forfeited.  This reading comports with 21 U.S.C. § 853(o)ʹs directive to 

construe the statuteʹs provisions liberally.   

              Seabrookʹs second argument is that the district court erred by forfeiting his 

property rather than the funds transferred to the co‐conspirators.  There was no error, 

for that is the point of substituting assets ‐‐ because the funds directed to the co‐

conspirators are no longer available, Seabrookʹs personal assets have been substituted 

instead.  Indeed, § 853(p) broadly provides that where property subject to forfeiture has 

been, inter alia, transferred to a third party, ʺthe court shall order the forfeiture of any 

other property of the defendant.ʺ  21 U.S.C. §§ 853(p)(1)(B), (2).  The district court found 

that § 853(p)ʹs provisions apply to any property transferred as a result of any act or 

omission of the defendant, and do not require that the transfer of property be separate 
                                              ‐ 4 ‐ 
 
and distinct from the underlying criminal conduct.  We agree.  Where a defendantʹs 

crime is the transfer of money to a third party, the transfer itself may be a basis for 

substituting assets even if that money is never received by the defendant.  Once again, 

this comports with the statuteʹs mandate that it ʺbe liberally construed to effectuate its 

remedial purposes.ʺ  21 U.S.C. § 853(o). 

               Accordingly, we find that the district courtʹs substitute forfeiture order 

was authorized. 

II.    The Pension Plan 

               Seabrook argues that Section 7 of Article V of the New York State 

Constitution protects his New York City pensions and, therefore, those cannot be 

claimed as substitute assets.  This issue was recently decided by this Court in United 

States v. Stevenson, where we held that ʺArticle V, Section 7 of the New York State 

Constitution is preempted [by federal law] to the extent that it would prevent forfeiture 

of [a defendantʹs] contributions to or benefits from a state pension or retirement 

system.ʺ  United States v. Stevenson, No. 14‐1862‐cr, 2016 WL 4375010 at *5 (2d Cir. Aug. 

17, 2016).  Stevenson controls, and thus, Seabrookʹs pension contributions are subject to 

forfeiture. 

                                                

                                                

                                                

                                                
                                             ‐ 5 ‐ 
 
                                       *       *      * 

              We have considered Seabrookʹs remaining arguments and find them to be 

without merit.  For the foregoing reasons, the order of the district court is hereby 

AFFIRMED.   

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 6 ‐